       Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 1 of 26




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RONDA A. PLEDGER, et al.,
                              Plaintiffs,
                                                 Civil Action No.
 v.                                              1:15-cv-04444-MHC

RELIANCE TRUST COMPANY, et al.,
                            Defendants.


PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED
 MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
     Plaintiffs brought this action against Reliance Trust Company (Reliance),

Insperity, Inc., Insperity Holdings, Inc. (Holdings) and Insperity Retirement

Services, L.P. (collectively the Insperity Defendants) alleging that Defendants

breached their fiduciary duties under the Employee Retirement Income Security

Act of 1974 (ERISA) by causing the Insperity 401(k) Plan (Plan) to invest in

Reliance’s proprietary Insperity Horizon Risk-Managed target date funds, causing

the Plan pay unreasonable administrative and investment management fees, and for

maintaining a low-yielding money market fund.1

     After over four years of litigation, a two-week trial and protracted arm’s-length


 1
   Plaintiffs also named the “Insperity Retirement Plan Committee” and “John
Does 1–20”. The Court dismissed those defendants because a “Committee” did not
exist, and Plaintiffs did not seek leave to substitute any individuals for the John
Does. Doc. 197 at 1 n.1, 7 n.5.
          Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 2 of 26




negotiations with the assistance of a national mediator, Plaintiffs and Reliance

have reached a proposed Settlement that provides nearly $40 million in monetary

relief to Class members.2 In light of the litigation risks further prosecution of this

action would inevitably entail, Plaintiffs respectfully request that the Court (1)

preliminarily approve the proposed Settlement, (2) approve the proposed form and

method of notice to the Class, and (3) schedule a hearing at which the Court will

consider final approval of the Settlement.

                                  BACKGROUND
     I.      Plaintiffs’ claims

     Plaintiffs filed their complaint on December 22, 2015. Doc. 1. They

subsequently filed an amended complaint on April 15, 2016, Doc. 37, which is the

operative complaint in this litigation. The amended complaint alleges Defendants

disloyally and imprudently: used Reliance’s proprietary Insperity Horizon Risk-

Managed Funds (Horizon Funds) in the Plan (id. ¶¶61–74, Count I), imposed

unreasonable recordkeeping and administrative fees (id. ¶¶75–85, Count II),

imposed unreasonable investment management fees (id. ¶¶86–127, 137–44, Count

III), and retained a minimally returning money market fund (id. ¶¶128–136, Count




 2
    The fully executed settlement agreement dated October 12, 2020 (“Settlement”)
is attached to the Unopposed Motion for Preliminary Approval as Exhibit 1.
Capitalized terms herein not otherwise defined are defined in the Settlement.
                                           2
         Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 3 of 26




IV). Related to those counts, the amended complaint alleges Holdings failed to

monitor fiduciaries (Count V), asserts prohibited transactions against Defendants

(Count VI–VII), and seeks the right to other equitable relief under 29 U.S.C.

§1132(a)(3) (Count VIII).

   II.      The status of the litigation

   Since the filing of this case, the parties have engaged in over four years of hard-

fought litigation. On May 16, 2016, Defendants filed motions to dismiss the

amended complaint. Docs. 41, 43. The briefing was comprehensive. Defendants

each filed 30-page memoranda of law, while attaching in total 21 exhibits

consisting of hundreds of pages. Docs. 41-1 – 41-11, 43-1 – 43-16. Plaintiffs

likewise filed lengthy oppositions to Defendants’ motions. Docs. 51, 52. On March

7, 2017, the Court granted in part and denied in part Defendants’ motions. Doc. 65.

The Court dismissed Count IV (money market fund claim) and Count VIII (right to

equitable relief under §1132(a)(3)). Id. at 44–45.

   The parties then proceeded to merits discovery. On May 10, 2017, Plaintiffs

served their first set of requests for production on Defendants. Docs. 79, 80.

Defendants completed their document production in response to the first set of

requests on October 6, 2017. Doc. 97 at 2. During discovery, Defendants produced

approximately 98,000 documents consisting of over 500,000 pages. Declaration of

Kurt Struckhoff, ¶3. Plaintiffs took 10 fact depositions of current and former
                                           3
       Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 4 of 26




employees of Defendants. Id. ¶4. They also defended the depositions of the Named

Plaintiffs who were deposed. Id. ¶5. Apart from fact discovery, the parties engaged

in extensive expert discovery. Plaintiffs retained three experts, while Defendants

retained four experts. Docs. 131-01, 132-1, 139-1, 163-156 – 163-162, 200-4 –

200-6.

     Plaintiffs initially moved for class certification on June 1, 2017. Doc. 85. Prior

to the deadline for Defendants to respond, the parties reached a Stipulation

Regarding Class Certification And Adjudication Of Plaintiffs’ Claims On A Class

Basis. Doc. 94. The parties agreed that Plaintiffs’ claims with regard to the

proposed class were appropriate for certification under Federal Rule of Civil

Procedure 23(b)(1). Id. at 4–7. The Court approved the Stipulation on November 7,

2017. Doc. 101. The Court certified the following class under Rule 23(b)(1): “All

participants and beneficiaries of the Insperity 401(k) Plan from December 22, 2009

through September 30, 2017, excluding the Defendants.” Id. at 4 (¶2).3 The Court

appointed Ronda A. Pledger, Sandra Britt, Jennifer Primm, Alex Brooks, Jr. and

Edward Comer Buck as Class representatives and Schlichter Bogard & Denton

LLP as Class Counsel. Id. at 4–5 (¶¶3, 5).


 3
   Filed concurrently herewith, the Settling Parties move to modify the Class
definition to effectuate the Settlement as follows: “All participants and
beneficiaries of the Insperity 401(k) Plan from December 22, 2009 through March
31, 2019, excluding the Defendants.”
                                            4
      Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 5 of 26




   Defendants moved for summary judgment on June 8, 2018. Docs. 133, 137. The

record on summary judgment was voluminous. The parties filed 437 exhibits

consisting of thousands of pages of documents, deposition transcripts, and

declarations: the Insperity Defendants (104 exs.), Reliance (166 exs.), and

Plaintiffs (167 exs.). Docs. 134-1, 137-119, 138-39, 163, 169-01 – 169-11, 173-14.

The combined statements of facts were 437 pages for the Insperity Defendants’

motion (Doc. 169), and 166 pages for Reliance’s motion (Doc. 174). In connection

with summary judgment, the Insperity Defendants also moved to exclude the

testimony of two of Plaintiffs’ experts. Docs. 170, 171-2.

   On March 28, 2019, the Court granted in part and denied in part Defendants’

motions. Doc. 196. The Court denied Defendants’ motions with respect to

Plaintiffs’ claims that Defendants unlawfully added the Horizon Funds (Count I),

caused the Plan to pay unreasonable investment fees (Count III), and Holdings

failed to monitor Reliance’s actions in the selection of the Horizon Funds and over

the investment management fees (Count V). Id. at 93–94. The Court granted

Defendants’ motions with respect to all claims against Insperity, Inc. and Insperity

Retirement Services, L.P. Id. at 89. The Court dismissed Plaintiffs’ claim that

Defendants breached their duty in retaining the Insperity Horizon funds, their

claim that Defendants caused unreasonable recordkeeping fees to be charged to the

Plan (Count II), their derivative duty to monitor claims asserted against Holdings
                                         5
      Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 6 of 26




regarding the dismissed claims, and their prohibited transaction claims (Counts

VI–VII). Id. at 90–92. The Court denied the Insperity Defendants’ motion to

exclude the proffered testimony of Plaintiffs’ expert Jania Stout but granted their

motion to exclude the proffered testimony of Plaintiffs’ expert Michael Geist. Doc.

191 at 72.

   The parties then proceeded with trial preparation. The parties submitted motions

in limine to exclude certain evidence from trial. Docs. 207, 209. Reliance also

moved to exclude the proffered testimony of Plaintiffs’ expert Dr. Gerald Buetow.

Doc. 208. The Court denied Plaintiffs’ motion with respect to documents Reliance

produced after summary judgment, denied Reliance’s Daubert motion, and granted

in part and denied in part the Insperity Defendants’ motion to exclude certain

evidence related to Count III. Doc. 225 at 45–46.

   The parties submitted joint stipulated facts and trial briefs. Docs. 238–39, 241.

Plaintiffs identified 18 will or may call witnesses (Doc. 200-4 at 5–7), Reliance

identified 7 will or may call witnesses (Doc. 200-5), and the Insperity Defendants

identified 18 will or may call witnesses (Doc. 200-6). The parties identified over

3,000 trial exhibits: Plaintiffs (2,379 exs., Doc. 200-7), Reliance (689 exs., Doc.

200-8), and the Insperity Defendants (924 exs., Doc. 200-9). Prior to trial, the

parties reduced the number of exhibits on their exhibit lists: Joint Exhibits (402

exs.), Plaintiffs (1,568 exs.), Reliance (444 exs.), and the Insperity Defendants
                                          6
        Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 7 of 26




(673 exs.). Struckhoff Decl. ¶6.

     The trial commenced on March 2, 2020. Doc. 242. The parties tried complex

factual and legal issues, and offered extensive evidence in support of their claims

and defenses. The trial lasted two weeks, and ended on March 13, 2020. Doc. 251.

Fourteen witnesses testified at trial (10 for Plaintiffs, and 4 for Defendants), and

794 exhibits were admitted into evidence. Doc. 276-1.4 The trial transcript was

2,392 pages in length. Docs. 252–61. Following trial, the parties submitted their

detailed Proposed Findings of Fact and Conclusions of Law on June 15, 2020.

Docs. 266–68. Given the volume of the trial record, these submissions were very

lengthy, consisting of 936 pages in total. Id.

     III.   Mediation and settlement negotiations

     While Defendants’ motions to dismiss were pending, the parties engaged in an

in-person mediation before a nationally recognized mediator in Atlanta, Georgia.

Struckhoff Decl. ¶7. The case did not settle. While there were occasional

settlement communications among the parties thereafter (including around the time

of trial), the parties did not resume serious settlement negotiations until several

months after they submitted their Proposed Findings of Fact and Conclusions of

Law. In particular, on August 17, 2020, settlement discussions between counsel for


 4
   Defendants also elicited direct testimony from the fact witnesses called by
Plaintiffs.
                                           7
      Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 8 of 26




Reliance and counsel for Plaintiffs recommenced in earnest in coordination with

the mediator. Sept. 16, 2020 Hearing Tr. 10:19–21. These discussions continued on

and off thereafter without any genuine prospect of a resolution. Not until

September 11, 2020 was there any serious indication of a possible settlement

between Plaintiffs and Reliance, and the Court was alerted to this development

quickly thereafter. Id. at 9:11–21. On September 18, 2020, the Settling Parties

notified the Court that Plaintiffs and Reliance reached a settlement in principle to

resolve all claims against all Defendants. The case was then administratively

closed pending approval of the settlement. Doc. 279.

   IV.   The terms of the proposed Settlement

      A. Monetary relief

   In exchange for releases and for the dismissal of the action and for entry of a

judgment as provided for in the proposed Settlement, Reliance will make a

substantial monetary payment of $39,800,000 (Gross Settlement Amount) to pay

recoveries to Class members. Reliance will deposit this amount in an interest-

bearing settlement account (Settlement Fund). The Settlement Fund will be used to

compensate Class members for their alleged losses, as well as to pay Class

Counsel’s attorneys’ fees and expenses, Administrative Expenses of the

Settlement, and the Class Representatives’ incentive awards if ordered by the

Court. All amounts deposited in the Settlement Fund will be distributed in
                                          8
      Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 9 of 26




accordance the terms of the proposed Settlement. No residual monies will revert

back to Reliance.

   The majority of Class members will automatically receive distributions directly

into their tax-deferred retirement accounts. Those who already left the Plan and no

longer have an active account will be given the option to receive their distributions

in the form of a check made out to them individually or as a rollover into another

tax-deferred account. As a result, most Class members will receive their

distributions tax-deferred, further enhancing the significant monetary recovery.

      B. Statement as to non-monetary relief

   In their Proposed Findings of Fact and Conclusions of Law, Plaintiffs requested

certain non-monetary relief if the Court entered judgment against Defendants. Doc.

267 at 420–21. The material terms included the removal of Reliance as the Plan’s

discretionary trustee, a competitive bidding process to select Reliance’s

replacement, the requirement that if Holdings retains a third party with

discretionary authority or control over the approval of expenses submitted by

Insperity Retirement Services, that party shall not also have discretion over the

Plan’s investments, and any individual who exercises Holdings’ discretionary

authority shall not have responsibility over the financial results of Retirement

Services. Id. at 420–21 (¶¶1–5).

   Those non-monetary terms have been satisfied (or effectively satisfied) through
                                          9
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 10 of 26




changes that have occurred with respect to the Plan. Reliance no longer has any

relationship with the Plan. Sept. 16, 2020 Hearing Tr. at 17:3–9. Holdings replaced

Reliance as the 3(38) investment manager with Rocaton Investment Advisors,

LLC. Struckhoff Decl. ¶8, Ex. 2 at 67 (2018 Form 5500, Notes to Fin. Stmts. at 14

(§9)). Rather than the Directors of Holdings exercising discretionary authority or

control over the Plan, Holdings modified the Plan and appointed the “Insperity

Benefits Plan Committee” as the Plan administrator. Id. It is also Plaintiffs’

understanding that Holdings hired another independent consultant to assist the

Committee in carrying out its fiduciary responsibilities.

   The voluntary changes regarding the fiduciary governance of the Plan provides

substantial value to Class members. These changes ensure that Plan participants

are provided a retirement plan that is administered loyally and prudently moving

forward. This will benefit not only current Plan participants but also participants

who later join the Plan. Because the non-monetary relief advocated by Plaintiffs

has been effectively satisfied, it was not necessary for Plaintiffs to demand

additional non-monetary terms as part of the settlement with Reliance or seek

further relief from the Court as to their claims against Holdings.

      C. Notice and Class representatives’ compensation

   The Administrative Expenses to administer the proposed Settlement will be

paid from the Settlement Fund. For expenses associated with the Settlement
                                          10
       Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 11 of 26




Administrator who will send notice to Class members and provide other services to

facilitate the Settlement, Plaintiffs received proposals from candidates to provide

these services. After consideration of the proposed fees and the quality of the

services to be provided by each candidate, Analytics LLC was selected as the

Settlement Administrator at an estimated cost of $199,507.5 In addition, Holdings

selected Gallagher Fiduciary Advisors, LLC as the Independent Fiduciary to

review the terms of the Settlement at a cost of $18,000.

     Plaintiffs intend to seek incentive awards for the Class representatives in an

amount approved by the Court. These awards will be paid from the Settlement

Fund. Plaintiffs will request $25,000 for each Class Representative, Ronda A.

Pledger, Sandra Britt, Jennifer Primm, Alex Brooks, Jr. and Edward Comer Buck.

This amount is consistent with prior precedent recognizing the value of individuals

stepping forward to represent a class, particularly in contested litigation like this

where the potential benefit to any individual does not outweigh the cost of

prosecuting class-wide claims and there are significant risks of no recovery and the

risk of alienation from their employers and peers.6 E.g., Champs Sports Bar &


 5
    The proposed fees for the Settlement Administrator to provide notice to Class
members and other related services to facilitate the settlement is estimated based
on information presently available to the parties and is subject to change once the
number of Class members and those with available email addresses is determined.
  6
    Plaintiffs recognize the Eleventh Circuit recently reversed the grant of an
incentive award to a class representative. Johnson v. NPAS Sols., LLC, ___ F.3d
                                           11
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 12 of 26




Grill Co. v. Mercury Payment Sys., LLC, 275 F.Supp.3d 1350, 1356 (N.D. Ga.

2017) (Cohen, J.); Ingram v. The Coca-Cola Co., 200 F.R.D. 685, 694 (N.D. Ga.

2001) (Story, J.); In re Dun & Bradstreet Credit Servs. Customer Litig., 130 F.R.D.

366, 374 (S.D. Ohio 1990); see also Troudt v. Oracle Corp., No. 16-175, Doc. 236

at 9 (D. Colo. July 10, 2020); Kelly v. Johns Hopkins Univ., No. 16-2835, 2020

WL 434473, at *8 (D.Md. Jan. 20, 2020); Cassell v. Vanderbilt Univ., No. 16-

2086, Doc. 174 at 5 (M.D. Tenn. Oct. 22, 2019); Tussey v. ABB, Inc., No. 06-4305,

2019 WL 3859763, at *6 (W.D. Mo. Aug. 16, 2019); Clark v. Duke Univ., No. 16-

1044, 2019 WL 2579201, at *5 (M.D. N.C. June 24, 2019); Kruger v. Novant

Health, Inc., No. 14-208, 2016 WL 6769066, at *6 (M.D. N.C. Sept. 29, 2016);

Spano v. Boeing Co., No. 06-743, 2016 WL 3791123, at *4 (S.D. Ill. Mar. 31,

2016). The total award requested for the Class representatives represents only

0.31% of Settlement Fund.




___, No. 18-12344, 2020 WL 5553312 (11th Cir. Sept. 17, 2020). The appellant-
plaintiff Dickerson intends to file its request for panel rehearing or rehearing en
banc, which is due on or before October 22, 2020. Johnson, No. 18-12344, Text
Order (Sept. 28, 2020). In Plaintiffs’ motion for attorneys’ fees, reimbursement of
expenses, and case contribution awards, they will address this opinion and its
impact on Plaintiffs’ request for incentive awards. At the preliminary approval
stage, the Court does not need to address the merit of this request.
                                         12
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 13 of 26




      D. Attorneys’ fees and costs

   In the Eleventh Circuit, “attorneys’ fees awarded from a common fund shall be

based upon a reasonable percentage of the fund established for the benefit of the

class.” Camden I Condo. Ass’n, Inc. v. Dunkle, 946 F.2d 768, 774 (11th Cir. 1991);

Boeing Co. v. VanGemert, 444 U.S. 472, 478 (1980). In this case, Class Counsel

will request attorneys’ fees to be paid out of the Settlement Fund in an amount not

more than one-third of the Settlement Fund, or $13,266,667, as well as

reimbursement for costs incurred of no more than $750,000.

   Courts in this district have regularly approved fee awards of one-third in

common fund cases. See, e.g., Champs, 275 F.Supp.3d at 1356; George v. Acad.

Mortg. Corp., 369 F.Supp.3d 1356, 1382 (N.D. Ga. 2019); Lunsford v. Woodforest

Nat’l Bank, No. 12-103, 2014 WL 12740375-CAP, at *11 (N.D. Ga. May 19,

2014); McLendon v. PSC Recovery Sys., Inc., No. 06-1770-CAP, 2009 WL

10668635, at *5 (N.D. Ga. June 2, 2009). In addition, a one-third fee to Class

Counsel is provided for in the contract with the Class representatives. Declaration

of Jerome J. Schlichter ¶4.

   Although Class Counsel will not request a fee greater than one-third of the

monetary recovery, Class Counsel will not seek compensation for time associated

with communicating with Class members or Defendants during the Settlement

Period, or work required to enforce the proposed Settlement. They also will not
                                         13
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 14 of 26




seek attorneys’ fees from the interest earned on the Gross Settlement Amount.

                                   ARGUMENT
   The first step in approving any proposed settlement in a class action is

preliminary approval. Manual for Complex Litigation, Fourth, §21.632, at 320–21

(Fed. Jud. Ctr. 2004). “At the preliminary approval stage, the Court’s task is to

evaluate whether the Settlement is within the ‘range of reasonableness.’” Agnone v.

Camden Cty., Georgia, No. 14-24, 2018 WL 4937061, at *5 (S.D. Ga. Oct. 10,

2018), report and recommendation adopted, No. 14-24, 2018 WL 4937060 (S.D.

Ga. Oct. 11, 2018) (citing 4 Newberg on Class Actions, §11.26 (4th ed. 2010)).

“Preliminary approval is appropriate where the proposed settlement is the result of

the parties’ good faith negotiations, there are no obvious deficiencies, and the

settlement falls within the range of reason.” Agnone, 2018 WL 4937061, at *5.

Settlement negotiations that involve arm’s length, informed bargaining with the aid

of experienced counsel support a preliminary finding of fairness. Id. (citing Manual

for Complex Litigation, §30.42 (3rd ed. 1995)) (“A presumption of fairness,

adequacy, and reasonableness may attach to a class settlement reached in arm's

length negotiations between experienced, capable counsel after meaningful

discovery.”).

   At this stage, the Court reviews the proposed Settlement to determine whether it

is sufficient to warrant public notice and a hearing. Manual for Complex

                                         14
        Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 15 of 26




Litigation, Fourth, §13.14, at 172–73. If so, the final decision on approval is made

after a “fairness” hearing. Id. The Court is not required at this preliminary stage to

make any final determinations:

         The judge must make a preliminary determination on the fairness,
         reasonableness, and adequacy of the settlement terms and must direct
         the preparation of notice of the certification, proposed settlement, and
         date of the final fairness hearing.

Id. §21.632, at 321. The initial assessment can be made on the basis of information

already known to the Court and then supplemented by briefs, motions, and an

informal presentation from the settling parties. Id. at 320.

   The Court should preliminarily approve the proposed Settlement because (i) the

proposed Settlement is fair, reasonable, and adequate, and within the range of

possible approval; (ii) the proposed Settlement has been negotiated in good faith at

arm’s length between experienced attorneys familiar with the legal and factual

issues of this case; and (iii) with respect to the forms of notice of the material terms

of the Settlement to class members for their consideration and reaction, that notice

is appropriate and warranted. See Prather v. Wells Fargo Bank, N.A., No. 15-4231,

2017 WL 770132-SCJ, at *1 (N.D. Ga. Feb. 24, 2017); Cross v. Wells Fargo Bank,

N.A., No. 15-1270-RWS, 2016 WL 5109533, at *1 (N.D. Ga. Sept. 13, 2016).

   I.       The proposed Settlement is fair, reasonable, adequate, and within the
            range of possible approval.

   The proposed Settlement is fair, reasonable, and adequate. As set forth above,

                                           15
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 16 of 26




the Settlement provides monetary relief in the amount of $39,800,000—nearly a

third of the damages they claimed at trial. In the opinion of Class Counsel, the

settlement is fair, reasonable, and adequate. Schlichter Decl. ¶2. Independent of

Class Counsel’s opinion as to the reasonableness of the Settlement, the parties will

submit the Settlement to an Independent Fiduciary, which will provide an opinion

on the Settlement’s fairness before the final fairness hearing.

   Class Counsel conducted substantial investigation and analysis of over 500,000

pages of documents that occurred over four years. As part of Class Counsel’s

discovery practice in preparing the case for depositions, summary judgment and

ultimately trial, the majority of these documents were electronically indexed and

sorted, and thereafter individually examined, analyzed, and cataloged by an

attorney. Class Counsel also thoroughly reviewed and analyzed materials provided

by the Class representatives, and took numerous fact and expert witness

depositions. This extensive investigation and discovery strongly weighs in favor of

approval of the Settlement. Greco v. Ginn Dev. Co., LLC, 635 F. App’x 628, 633

(11th Cir. 2015).

   Apart from their diligent investigation, Class Counsel devoted significant time

and effort to survive dismissal and summary judgment. But their efforts did not

end there. Class Counsel fully prepared for trial and tried their claims over a two-

week trial. The trial was complex and extensive. The trial record amply reflects the
                                          16
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 17 of 26




dedication and perseverance of Class Counsel to recover losses to the Plan

resulting from Defendants’ alleged fiduciary breach. A settlement was not reached

until the Settling Parties engaged in further arm’s-length negotiations once the case

was under submission. These circumstances strongly weigh in favor of the

Settlement. Cf. Henderson v. Thomas, No. 11-224, 2013 WL 11318845, at *1

(M.D. Ala. Aug. 6, 2013) (granting preliminary approval after settlement reached

after trial and entry of judgment).

   The $39,800,000 Settlement represents important monetary relief to Class

members they might not otherwise obtain. Hall v. Bank of Am., N.A., No. 12-2700-

FAM, 2014 WL 7184039, at *5 (S.D. Fla. Dec. 17, 2014). “The policy favoring

settlement is especially relevant in class actions and other complex matters, where

the inherent costs, delays, and risks of continued litigation might otherwise

overwhelm any potential benefit the class could hope to obtain.” Gevaerts v. TD

Bank, N.A., No. 14-20744, 2015 WL 12533121, at *5 (S.D. Fla. Aug. 4, 2015),

accord, Columbus Drywall & Insulation, Inc. v. Masco Corp., No. 04-3066, 2012

WL 12540344-JEC, at *6 (N.D. Ga. Oct. 26, 2012). That is particularly so here in

this type of ERISA fiduciary breach litigation.

   Although Plaintiffs sought at trial $127.7 million in alleged Plan losses, of

which $91.8 million related to the addition of the Horizon Funds, obtaining a

successful judgment for any amount was far from certain. Throughout the
                                         17
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 18 of 26




litigation, both Defendants vigorously disputed that they breached any duty or

were liable for any amount of losses. Their Proposed Findings of Fact and

Conclusions of Law illustrate the relative strength of their defenses. Docs. 266–68.

The risk to Plaintiffs that their claims might fail is underscored by the result of

another trial handled by Plaintiffs’ attorneys in a similar ERISA action. In

Sacerdote v. New York Univ., after an eight-day bench trial, the court entered

judgment finding wholly in favor of the defendants and against the plaintiffs. 328

F.Supp.3d 273 (S.D.N.Y. 2018), appeal pending, No. 18-2707 (2d Cir.).

   Moreover, in this case, there was a significant legal issue that the Court would

have to decide before entering judgment—which party bears the burden regarding

causation of losses from a breach of fiduciary duty. See Doc. 267 at 331–33; Docs.

238–39. If this question was resolved in Defendants’ favor, it could have a

profound impact on Plaintiffs’ ability to obtain a successful judgment, particularly

on the Horizon Funds claim. See Doc. 268-1 at 20–29, 64–81. This ruling alone

would inevitably lead to an appeal by the unsuccessful party because the Eleventh

Circuit has not yet weighed in on the issue.

   Even if Plaintiffs prevailed on liability with respect to certain claims, they

would not be guaranteed a recovery of the full extent of their claimed damages.

Defendants’ Proposed Findings of Fact and Conclusions of Law enumerate a

number of objections to Plaintiffs’ damages computations. The risk that Plaintiffs
                                          18
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 19 of 26




might not receive the full measure of damages they claim despite a finding of

liability is exemplified by the experience of Plaintiffs’ counsel in a recent ERISA

fiduciary breach action litigated through judgment. In Ramos v. Banner Health,

following an eight-day bench trial, the court found that defendants breached their

duties by allowing unreasonable recordkeeping expenses to be charged to the Plan.

___ F.Supp.3d ___, No. 15-2556, 2020 WL 2553705, at *25–26 (D. Colo. May 20,

2020), appeal docketed, No. 20-1231 (10th Cir.). However, the court only awarded

$1.7 million to the Plan—out of $19 million in estimated losses claimed by

Plaintiffs. Id. at *28,*32.

   Even if Plaintiffs were to succeed on all their claims and computations of

damages, the Class’s recovery would still be uncertain due to the likelihood of a

protracted appellate process. In Tussey v. ABB, Inc., Plaintiffs’ attorneys tried a

401(k) plan case for breach of fiduciary duty over four weeks in January 2010,

which resulted in a favorable judgment in March 2012. No. 06-4305, 2012 WL

1113291 (W.D. Mo. Mar. 31, 2012). Among other findings, the court found that

the defendants breached their duties in removing an established plan investment

and mapping its assets to a target date fund option added to the plan. Id. at *17–26,

*37. After two separate appeals to the Eighth Circuit and two remands to the

district court concerning the proper measure of losses on plaintiffs’ target date fund

claim, the parties finally reached a settlement on March 28, 2019—more than nine
                                          19
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 20 of 26




years after the case was tried. Tussey, No. 06-4305, Doc. 859 (W.D. Mo. Mar. 28,

2019); Tussey v. ABB, Inc., 746 F.3d 327 (8th Cir. 2014); Tussey v. ABB, Inc., 850

F.3d 951 (8th Cir. 2017).

   Tibble v. Edison Int’l is another example of a case handled by Plaintiffs’

attorneys illustrating the uncertainties posed by the appellate process in this type of

fiduciary breach litigation. In 2010, the court entered a limited judgment in favor

of plaintiffs related to defendants’ retention of certain higher-cost share classes of

the plan’s mutual funds. Tibble v. Edison Int’l, No. 07-5359, 2010 WL 2757153

(C.D. Cal. July 8, 2010). Following the bench trial, the case was appealed to the

Ninth Circuit, which affirmed the district court’s orders. The plaintiffs then

successfully petitioned the Supreme Court for certiorari, which unanimously ruled

in favor of plaintiffs and remanded to the Ninth Circuit panel. The Ninth Circuit

sitting en banc unanimously reversed the panel decision affirming the district

court’s orders and remanded to the district court for further proceedings. See Tibble

v. Edison Int’l, No. 07-5359, 2017 WL 3523737, at *3–7 (C.D. Cal. Aug. 16,

2017) (summarizing case history). After the second trial on remand, on August 16,

2017, the court found in favor of plaintiffs on their share class claim involving all

funds at issue. Id. at *15. However, due to a subsequent appeal, judgment was not

entered until October 25, 2018—over eight years after the first trial. Tibble, No.

07-5359, Doc. 602 (C.D. Cal. Oct. 25, 2018).
                                          20
       Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 21 of 26




     By contrast, with a settlement, rather than “having to wait as long as a decade as

other classes in similar 401(k) cases have to do,” Class members will receive

compensation and be able to invest their proceeds immediately in a tax-deferred

vehicle, which adds more value. Kruger, 2016 WL 6769066, at *5. The Investment

Company Institute estimates that the benefit of the present value of tax deferral for

20 years is an additional 18.6%,7 so the actual value to the Class of the monetary

relief is $47,202,800. Based on the risk of non-payment to the Class and the strong

likelihood of a protracted appellate process, the Settlement therefore appropriately

values Plaintiffs’ claims given that “continued litigation with its risks and costs are

outweighed by the benefits of the settlement.” Ressler v. Jacobson, 822 F.Supp.

1551, 1553 (M.D. Fla. 1992).

     II.   The Settlement has been negotiated in good faith at arm’s-length
           between experienced attorneys familiar with the legal and factual
           issues of this case.

     There is a strong initial presumption that a proposed class action settlement is

fair and reasonable when it is the result of arm’s-length negotiations. Carpenters

Health & Welfare Fund v. Coca-Cola Co., No. 00-2838-WBH, 2008 WL



 7
   Peter Brady, Marginal Tax Rates and the Benefits of Tax Deferral, Investment
Company Institute, Sept. 17, 2013, available at
http://www.ici.org/viewpoints/view_13_marginal_tax_and_deferral; Abbott v.
Lockheed Martin Corp., No. 06-701, Doc. 497 at 37 (ECF 47) (S.D. Ill. Apr. 14,
2015) (Report of the special master) (citing ICI report).
                                           21
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 22 of 26




11336122, at *8 (N.D. Ga. Oct. 20, 2008). As described above, the Settlement is

the result of lengthy and complex arm’s-length negotiations between the Settling

Parties. These negotiations continued over an extended period and included the

involvement of an experienced, independent mediator. In re Equifax Inc. Customer

Data Sec. Breach Litig., No. 17-2800-TWT, 2020 WL 256132, at *6 (N.D. Ga.

Mar. 17, 2020) (quoting Ingram, 200 F.R.D. at 693 (presence of “highly

experienced mediator” pointed to “absence of collusion”)).

   In evaluating class action settlements, the “Court is entitled to rely upon the

judgment of experienced counsel for the parties . . . [and] should be hesitant to

substitute its own judgment for that of counsel.” Cotton v. Hinton, 559 F.2d 1326,

1330 (5th Cir. 1977); see also In re Motorsports Merch. Antitrust Litig., 112

F.Supp.2d 1329, 1333 (N.D. Ga. 2000) (same). It is recognized that the opinion of

experienced and informed counsel supporting the settlement is entitled to

considerable weight. Holmes v. Cont’l Can Co., 706 F.2d 1144, 1149 (11th Cir.

1983).

   Counsel on both sides are experienced and thoroughly familiar with the factual

and legal issues presented. Class Counsel is the “preeminent firm” in 401(k) plan

litigation having “achieved unparalleled results on behalf of its clients” in the face

of “enormous risks”. Nolte v. Cigna Corp., No. 07-2046, 2013 WL 12242015, at

*3–4 (C.D. Ill Oct. 15, 2013). The firm is the “pioneer and the leader in the field of
                                          22
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 23 of 26




retirement plan litigation.” Abbott v. Lockheed Martin Corp., No. 06-701, 2015

WL 4398475, at *1 (S.D. Ill. July 17, 2015). They are “experts” in the field.

Krueger v. Ameriprise Fin., Inc., No. 11-2781, 2015 WL 4246879, at *2 (D. Minn.

July 13, 2015); Tussey v. ABB, Inc., No. 06-4305, 2012 WL 5386033, at *3 (W.D.

Mo. Nov. 2, 2012) (“Plaintiffs’ attorneys are clearly experts in ERISA litigation.”).

It is Class Counsel’s opinion that the Settlement is fair and reasonable. Schlichter

Decl. ¶2.

   III.     The proposed notices are adequate, appropriate, and warranted.

   Due process and Federal Rule of Civil Procedure 23(e) do not require that each

Class member receive notice, but do require that the class notice be “reasonably

calculated, under the circumstances, to apprise interested parties of the pendency of

the action and afford them an opportunity to present their objections.” Mullane v.

Central Hanover Bank and Trust Co., 339 U.S. 306, 314 (1950). “Individual notice

must be provided to those class members who are identifiable through reasonable

effort.” Eisen v. Carlisle and Jacquelin, 417 U.S. 156, 175 (1974).

   The proposed form and method of notice of the proposed Settlement satisfy all

due process considerations and meet the requirements under Rule 23(e)(1).

Plaintiffs’ proposed forms of settlement notices are attached to the Settlement

Agreement. The proposed settlement notices will fully apprise Class members of

the existence of the lawsuit, the Settlement, and the information they need to make
                                         23
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 24 of 26




informed decisions about their rights, including (i) the terms of the Settlement; (ii)

the nature and extent of the Release; (iii) the maximum attorneys’ fees and

expenses that will be sought by Class Counsel; (iv) the procedure and timing for

objecting to the Settlement and the right of the Settling Parties to seek limited

discovery from objectors; (v) the date and place of the final fairness hearing; and

(vi) the website on which the full settlement documents, and any modifications to

those documents, will be posted.

   The notice plan consists of multiple components designed to reach Class

members. First, the Settlement Notice will be sent by electronic email to all Class

members who have a current email address known to Holdings and/or the Plan’s

recordkeeper and by first-class mail to the current or last known address of all

Class members for whom there is no current email address shortly after entry of

the Preliminary Approval Order. Addresses of the Class members are maintained

by the Plan’s recordkeeper and Holdings, who use this information for, among

other things, mailing Plan notices and other Plan-related information.

   Second, Class Counsel will develop a dedicated website solely for the

Settlement, and a link to that website will appear on Class Counsel’s website

(www.uselaws.com). The notice plan also includes a follow-up requirement for the

Settlement Administrator to take additional action to reach those Class members

whose notice letters are returned as undeliverable. Thus, the form of notice and
                                          24
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 25 of 26




proposed procedures for notice satisfy the requirements of due process, and the

Court should approve the notice plan as adequate.

                                 CONCLUSION
   The Court should grant the Settling Parties’ Unopposed Motion for Preliminary

Approval of Class Settlement.

October 12, 2020                  /s/ Jerome J. Schlichter
                                  SCHLICHTER BOGARD & DENTON LLP
                                  Jerome J. Schlichter (pro hac vice)
                                  Troy A. Doles (pro hac vice)
                                  Kurt C. Struckhoff (pro hac vice)
                                  100 South 4th Street, Suite 1200
                                  St. Louis, MO 63102
                                  Phone: 314- 621-6115
                                  Fax: 314-621-5934
                                  jschlichter@uselaws.com
                                  tdoles@uselaws.com
                                  kstruckhoff@uselaws.com

                                  Bradley S. Wolff, GA No. 773388
                                  SWIFT, CURRIE, MCGHEE, & HIERS, LLP
                                  1355 Peachtree St., N.E., Ste. 300
                                  Atlanta, GA 30309-3231
                                  Phone: (404) 874-8800
                                  Fax: (404) 888-6199

                                  Counsel for Plaintiffs




                                        25
     Case 1:15-cv-04444-MHC Document 280-1 Filed 10/12/20 Page 26 of 26




                       CERTIFICATE OF COMPLIANCE

   Under the Civil Local Rules of Practice for the United States District Court for

the Northern District of Georgia, this is to certify that the foregoing document

complies with the font and point selections approved by the Court in Local Rule

5.1.C. The foregoing was prepared on computer using Times New Roman font (14

point).


                                         /s/ Jerome J. Schlichter
                                         Attorney for Plaintiffs


                           CERTIFICATE OF SERVICE

   I certify that on October 12, 2020, I caused to be served a true and correct

copy of the foregoing with the Clerk of Court using the CM/ECF system, which

will send notification of such filing to all parties to this matter via electronic

notification.


                                         /s/ Jerome J. Schlichter
                                         Attorney for Plaintiffs




                                           26
